Citation Nr: 1700137	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to a higher initial (compensable) disability rating for deviated septum.  

3.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from February 22, 2012 to April 15, 2014, and in excess of 70 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 10 percent for myalgia/myositis.  

5.  Entitlement to an increased disability rating in excess of 30 percent for gastric stromal tumor. 

6.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from September 1996 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the May 2014 rating decision, the RO granted an increased rating of 70 percent for PTSD for the period from April 15, 2014; therefore, the issue of entitlement to an increased rating for PTSD as listed on the first page of the decision reflects the staged ratings. 

In the February 2010 rating decision, the RO granted service connection for gastric stromal tumor with a 100 percent rating effective from October 28, 2009.  In the August 2013 rating decision, the RO proposed to reduce the disability rating for gastric stromal tumor from 100 percent to 30 percent based on evidence showing no treatment for cancer since 2011 and frequent episodes of diarrhea and constipation and constant abdominal discomfort with no anemia or malnutrition.  In a November 2013 rating decision, the RO implemented the reduction to 30 percent for the gastric stromal tumor, effective February 1, 2014.  In the January 2014 notice of disagreement, the Veteran only contended that the disability rating for gastric stromal tumor residuals were severe and more consistent with a 60 percent rating under DC 7323.  The Veteran did not express disagreement with the rating reduction itself or indicate that she desired restoration of the 100 percent rating.  For these reasons, the Board finds that the issue on appeal involving the gastric stromal tumor is properly one of entitlement to an increased rating, as has been certified for appellate review.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  During the course of the initial and increased rating appeals, the Veteran filed a formal claim for a TDIU; however, in April 2015, the Veteran withdrew the TDIU claim, and the issue has not been again raised by the record.  
The issues of entitlement to: (1) service connection for hypothyroidism; (2) a higher initial (compensable) disability rating for deviated septum; (3) an initial disability rating in excess of 10 percent for myalgia/myositis; (4) an increased disability rating in excess of 30 percent for gastric stromal tumor; and (5) SMC at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 22, 2012 to April 15, 2014, PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to insomnia, restricted range of affect, frequent moderate depression and anxiety, marital stress due to mood disturbance, intrusive thoughts and memories, irritability or outbursts of anger towards spouse and co-workers triggered by work stress or concerns with physical illness, panic attacks several times a month that interfere with the ability to perform the job, difficulty concentrating, and overall moderate difficulty in social and occupational functioning.  

2.  From April 15, 2014, forward, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, panic attacks more than once a week, impairment of short- and long-term memory, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PTSD are not met or approximated from February 22, 2012 to April 15, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an increased rating in excess of 70 percent for PTSD are not met or approximated from April 15, 2014 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the March 2012 notice letter sent prior to the initial denial of the increased rating claim for PTSD, the RO advised that the Veteran may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that the Veteran should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with multiple VA examinations from March 2012 to April 2014.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the symptomatology and its effects on daily life and occupational and social impairment and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability when providing the examinations.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for PTSD

PTSD has been rated at 50 percent from February 22, 2012 to April 15, 2014, and at 70 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Rating Period from February 22, 2012 to April 15, 2014

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 50 percent are not met or approximated from February 22, 2012 to April 15, 2014.  Throughout this portion of the rating period, PTSD was manifested by insomnia, restricted range of affect, frequent moderate depression and anxiety, marital stress due to mood disturbance, intrusive thoughts and memories, irritability or outbursts of anger towards spouse and co-workers triggered by work stress or concerns with physical illness, panic attacks several times a month that interfere with the ability to perform her job, difficulty concentrating, and moderate difficulty in social and occupational functioning.  During the period, mental health professionals have assigned GAF scores ranging from 55 to 65.  The overall PTSD disability picture for this period as shown by the evidence more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms and is commensurate with the schedular criteria for a 50 percent rating under DC 9411.

A rating in excess of 50 percent for PTSD is not warranted for any portion of this period.  The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that a higher rating is warranted.  The evidence shows no obsessional rituals so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships, there is not an inability to do so as evidenced by the Veteran's marriage relationship, albeit strained.  The evidence also shows anxious and/or depressed mood during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  In consideration thereof, the Board finds that PTSD does not more closely approximate occupational and social impairment with deficiencies in most areas for this portion of the rating period so as to warrant a 
70 percent schedular rating under DC 9411.    

Rating Period from April 15, 2014, forward

After review of the lay and medical evidence, the Board finds that the weight of the evidence shows that the criteria for an increased rating in excess of 70 percent for PTSD are not met or approximated from April 15, 2014, forward.  Throughout this portion of the rating period, PTSD was manifested by depressed mood, anxiety, panic attacks more than once a week, impairment of short- and long-term memory, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The overall PTSD disability picture for this portion of the rating period is commensurate with the 70 percent schedular rating criteria.

The Board also finds that a rating in excess of 70 percent for the period from April 15, 2014, forward, is not warranted.  During the period from April 15, 2014, foward, the lay and medical evidence does not show total occupational and social impairment.  The evidence shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; and no persistent danger of hurting self or others due to PTSD.  There was also no intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  PTSD was not manifested by other symptoms of similar severity, frequency, and duration so as to approximate the 100 percent schedular rating criteria.  

In addition, the Veteran was employed throughout the period; therefore, there is no total occupational impairment due to PTSD.  Although she was in the process of divorcing her spouse and has had strained relationships with co-workers during the period, she maintained relationships with and custody of her two children.  This evidence weighs against a finding of total social impairment due to PTSD.   

As such, the Board does not find evidence that the rating assigned for PTSD should be increased for any portion of the rating period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 50 percent from February 22, 2012 to April 15, 2014, or in excess of 70 percent from April 15, 2014, forward.  For these reasons, the Board finds that a preponderance of the evidence is against an increased rating appeal for PTSD for any period.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 50 percent rating from February 22, 2012 to April 15, 2014, and the 70 percent rating from April 15, 2014, forward.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of symptoms and clinical findings and as they show the degree of social and occupational impairment.  For the rating period from February 22, 2012 to April 15, 2014, the evidence shows that the PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to insomnia, restricted range of affect, frequent moderate depression and anxiety, marital stress due to mood disturbance, intrusive thoughts and memories, irritability or outbursts of anger towards spouse and co-workers triggered by work stress or concerns with physical illness, panic attacks several times a month that interfere with the ability to perform her job, difficulty concentrating, and an overall moderate difficulty in social and occupational functioning.  From April 15, 2014, forward, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, panic attacks more than 

once a week, impairment of short- and long-term memory, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  

The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for PTSD, in excess of 50 percent from February 22, 2012 to April 15, 2014, and in excess of 70 percent thereafter, is denied.


REMAND

Service Connection for Hypothyroidism

The issue of service connection for hypothyroidism, including as secondary to PTSD and gastric stromal tumor, is remanded for a supplemental VA medical opinion.  The collective July 2014 and January 2015 VA medical opinions are inadequate because the VA reviewers only provided opinions on whether hypothyroidism was caused by the service-connected PTSD or gastric stromal tumor.  The VA reviewers did not provide a medical opinion on the question of whether PTSD or the gastric stromal tumor aggravated hypothyroidism; therefore, a remand is warranted. 

Initial Rating for Deviated Septum

The issue of an initial compensable rating for deviated septum is remanded for a VA examination.  For the entire initial rating period from February 22, 2012, the deviated septum is rated at 0 percent (i.e., noncompensable) under the criteria at 38 C.F.R. § 4.97, DC 6502 for deviation of nasal septum.  See 38 C.F.R. §  4.31 (2016) (providing for zero percent ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met).  Under DC 6502, a maximum 10 percent rating is provided when the evidence shows traumatic septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Because no VA examination has been performed in connection with the appeal, the deviated septum underwent a surgical procedure during the course of the appeal (i.e., in August 2013), and current treatment records do not include sufficient evidence to determine the extent of any nasal obstruction that may exist, a remand for a VA examination is warranted.

Initial Rating for Myalgia/Myositis
 
The issue of an initial rating in excess of 10 percent for myalgia/myositis is remanded for a VA examination.  A VA examination for myalgia has not been provided, and the frequency, severity, and extent of musculoskeletal pain and other symptoms associated with myalgia are unclear from the evidence currently of record.

Increased Rating for Gastric Stromal Tumor from February 1, 2014

The issue of entitlement to an increased rating in excess of 30 percent for gastric stromal tumor is remanded for another VA examination.  At the January 2013 fee-basis examination, the gastric stromal tumor residuals were manifested by irritable bowel syndrome with attacks that occurred approximately once per week and frequent episodes of diarrhea and constipation and constant abdominal discomfort.  

On the subsequent December 2013 notice of disagreement, the former attorney wrote that the Veteran had multiple attacks of gastrointestinal symptoms per week and had lost 15 pounds because of the condition.  The former attorney argued that the gastrointestinal disability was severe and more consistent with a 60 percent rating under DC 7323.  Because the evidence facially asserts that the gastric stromal tumor residuals may have worsened since the most recent VA examination performed in January 2013, and the evidence currently of record is insufficient to rate the increased rating appeal, a remand is required.   


SMC at Housebound Rate

The outcome of the initial and increased rating appeals potentially impacts the Veteran's claim for SMC at the housebound rate; therefore, final adjudication of the appeal for SMC at the housebound rate must be deferred until the AOJ completes the ordered development and readjudicates the initial and increased rating appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the issues of : (1) service connection for hypothyroidism; (2) a higher (compensable) initial disability rating for deviated septum; (3) an initial disability rating in excess of 10 percent for myalgia/myositis; (4) an increased disability rating in excess of 30 percent for gastric stromal tumor; and (5) SMC at the housebound rate are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion on the claimed hypothyroidism.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that hypothyroidism was aggravated (i.e., hypothyroidism worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by PTSD or the gastric stromal tumor.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Schedule an appropriate VA examination to help assess the current nature and severity of the service-connected deviated septum.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms that are attributable to the service-connected deviated septum.  

The examiner should comment on whether the deviated septum was manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side for any period since February 22, 2012, as well as the significance and/or and effect of the August 2013 surgical procedure on the deviated septum disability.    

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

3.  Schedule an appropriate VA examination to help assess the current nature and severity of the service-connected myalgia/myositis.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms that are attributable to the service-connected myalgia/myositis.  

The examiner should comment on frequency and location of musculoskeletal symptoms and the treatment used for the myalgia symptoms.    

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

4.  Schedule an appropriate VA examination to help assess the current nature and severity of the service-connected gastric stromal tumor and associated residuals.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment that are attributable to the service-connected gastric stromal tumor and residuals.  

The examiner should comment on whether the gastric stromal tumor was manifested by malnutrition with health only fair during remissions, marked malnutrition, anemia, general debility, or serious complications such as liver abscess.    

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

5.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


